DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motonaga et al. (US 2014/0014817, hereinafter “Motonaga”). 


a first capacitance (capacitance 309 of even column in Fig. 4 or 1602 in Fig. 15); 
5a second capacitance (capacitance 309 of odd column in Fig. 4 or 1602 in Fig. 15. Note that detail of each column circuit from Fig. 1 or 13 is shown in Fig. 4 or 15, respectively.  See par. [0049], [0115], [0119]); 
a first capacitance connection circuit (308 in Fig. 1 for even column or 1601 in Fig. 15) configured to connect one end of the first capacitance to a first signal line (even column line 105 in Fig. 1 or 1905 in Fig. 15) in a case where a first pixel signal is transmitted via the first signal line (Figs. 1, 4, 13 and 15; par. [0049], [0058], [0119]); 
10a second capacitance connection circuit (308 in Fig. 1 for odd column or 1601 in Fig. 15) configured to connect one end of the second capacitance to a second signal line (odd column line 105 in Fig. 1 or 1904 in Fig. 15) in a case where a second pixel signal is transmitted via the second signal line (Figs. 1, 4, 13 and 15; par. [0049], [0058], [0119]); and 
an intercapacitance connection circuit (switch 109 in Fig. 1 or 1908 in Fig. 13) configured 15to connect the one end of each of the first capacitance and the second capacitance in a case where one of the first pixel signal and the second pixel signal is transmitted (par. [0083]-[0085], [0045] and [0117]. In a thinning mode, signals from either even column or odd column are read out and transmitted when switch 109 is connected to use additional ADC circuit on the column that is thinned out for faster readout) and disconnect the one end of each of the first capacitance and the second capacitance in a case 20where both of the first pixel signal and the (par. [0074]-[0075].  In all-pixel readout mode, signals from all columns are read out and transmitted when switch 109 is disconnected). 

	Regarding claim 2, also disclosed by Motonaga is a first sample-hold amplifier circuit (503 in Fig. 4 for even column or 1603 in Fig. 15) configured to sample and hold the first pixel signal, amplify the held first pixel signal, and output the amplified first pixel signal via the first signal line; and a second sample-hold amplifier circuit (503 in Fig. 4 for odd column or 1603 in Fig. 15) configured 30to sample and hold the second pixel signal, amplify the held second pixel signal, and output the amplified second66 SP371138WO00 pixel signal via the second signal line (see par. [0064]).

	Regarding claim 5, it is also seen in Motonaga that each of the first pixel signal and the second pixel signal includes a reset level and a signal level (see par. [0168]-[0169]).

	Regarding claims 9, the subject matter of this claim is also met by the discussion in claim 1.  Furthermore, Motonaga teaches a signal processing unit (1003 in Fig. 28) configured to perform a predetermined signal processing on the first pixel signal and the second pixel signal (see par. [0178]). 

	Regarding claim 10, the subject matter of this claim is also met by the disclosure of Motonaga as discussed in claim 1 above. 

Allowable Subject Matter
Claims 3, 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record fails to teach or suggest the limitations of “every time one of a plurality of rows each including a predetermined number of pixels arranged in a predetermined direction is selected, one of the first sample-hold amplifier circuit and the second sample-hold amplifier circuit outputs one of the first pixel signal 10and the second pixel signal.”
Regarding claim 4, the prior art of record also fails to teach or suggest the limitations of “in a case where the first sample-hold amplifier 15circuit samples the first pixel signal, the second sample-hold amplifier circuit holds the second pixel signal, and in a case where the first sample-hold amplifier circuit holds the first pixel signal, the second sample-hold amplifier circuit samples the second 20pixel signal.”
Regarding claim 6, the prior art of record also fails to teach or suggest the limitations of “the first sample-hold amplifier circuit and the 30second sample-hold amplifier circuit are provided in pairs,67 SP371138WO00 in a case where one of the pair of first sample- hold amplifier circuits samples the reset level of the first pixel signal, the other of the pair of first sample-hold amplifier circuits holds the signal level of 5the first pixel signal, and in a case where one of the pair of first sample-hold amplifier circuits holds the reset level of the first pixel signal, the other of the pair of first sample-hold amplifier circuits samples the signal level of the first pixel signal, and 10in a case where one of the pair of second sample- hold amplifier circuits samples the reset level of the second pixel signal, the other of the pair of second sample-hold amplifier circuits holds the signal level of the second pixel signal, and in a case where one of the 15pair of second sample-hold amplifier circuits holds the reset level of the second pixel signal, the other of the pair of second sample-hold amplifier circuits samples the signal level of the second pixel signal.”
	Regarding claim 7, the prior art of record also fails to teach or suggest the limitations of “the first sample-hold amplifier circuit and the second sample-hold amplifier circuit are provided in pairs, 25the pair of first sample-hold amplifier circuits sequentially samples the reset level and the signal level of the first pixel signal, and the pair of second sample-hold amplifier circuits sequentially samples the reset level and the signal level 30of the second pixel signal.”
	Regarding claim 8, the prior art of record also fails to teach or suggest the limitations of “four first sample-hold amplifier circuits and four second sample-hold amplifier circuits are provided, in a case where two of the four first sample-hold amplifier circuits sequentially sample the reset level and the signal level of the first pixel signal, the remaining first sample-hold amplifier circuits hold the reset level and the signal level of the first pixel signal, and in a case where two of the four second sample-hold amplifier circuits sequentially sample the reset level and the signal level of the second pixel signal, the remaining second sample-hold amplifier circuits hold the reset level and the signal level of the second pixel signal.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697